Citation Nr: 1409986	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  05-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from June 1974 to June 1976.

This matter came to the Board of Veterans' Appeals (Board) from a January 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2010, October 2012, and July 2013 for further development.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of both electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the case must be returned to the RO for another opinion (as the most recent opinion is inadequate) and additional development (as there are outstanding VA treatment records). 

In July 2013, the Board remanded the claim because the December 2012, January 2013 and June 2013 examination reports noted that the Veteran's service-connected disabilities did not impact his ability to work, but no rationales were provided.  

Additionally, there was an outstanding VA examination report at the time of the Board's remand.  On July 27, 2013 (two days prior to the July 29, 2013 Board remand), the Veteran underwent an examination specifically for the neck.  While the July 2013 examiner noted that the Veteran's cervical spine disability did not impact his ability to work, no rationale was provided, as well.

Subsequent to the Board's most recent remand, the RO instructed the VA examiner to provide an opinion and rationale for the TDIU claim.  The RO specified that the Veteran was service connected for numerous disabilities, but appears to have limited the examiner's consideration and opinion to only four of the service-connected disabilities.  

The Veteran is service-connected for migraine headaches; scar associated with cervical degenerative disc disease; comminuted fracture third metacarpal left hand; left hand muscle injury; perforated esophagus through and through with gastroesophageal reflux; depressive disorder NOS with anxiety disorder NOS associated with migraine headaches; cervical degenerative disc disease; gunshot scars and tracheotomy scars neck; left vocal cord paralysis due to tracheal injury; and fracture of the mandible.  His combined rating is 70 percent.  

In January 2014, a VA examiner reviewed the Veteran's VBMS folder, noted some of the service-connected disabilities and opined the following:  

THE ABOVE LISTED SERVICE CONNECTED CONDITIONS HAD NO EFFECT ON THE VETERAN'S ABILTY TO WORK AS HE WAS GAINFULLY EMPLOYED UNTIL HE HAD A MOTORCYCLE ACCIDENT IN 2003 AND SUSTAINED A TRUAMATIC BRAIN INJURY.  HE HAS NOT WORKED SINCE THAT TIME.

Although the examiner provided a rationale, his opinion is inadequate because it addressed some of the Veteran's service-connected disabilities.  Another opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In addition, there are outstanding VA treatment records that should be associated with the Veteran's electronic records.  A June 2009 VA examination report (specifically for neurological disorders) cites to March 26, 2004 and December 28, 2004 records found in CPRS (a VA computer program, which is not available to the Board).  The aforementioned records are not associated with the Veteran's electronic records.  Moreover, the copy of the June 2009 report indicates that the first page of the examination is the 530th page of records printed in July 2009.  Treatment reports reprinted in July 2009 that reflect pagination ranging from 1 to 529 are not associated with the VBMS or Virtual VA file.  Accordingly, the RO should obtain the missing records in order to fulfill the VA's duty to assist the Veteran.  This is particularly so in view of the fact that these are records in the custody of the federal government and thus are constructively part of the record on appeal.   

In light of the remand reasons above, updated private treatment records should be obtained.  The most recent private treatment record contained in the electronic records is from September 2003.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding and updated VA treatment records (especially, CPRS records cited in the June 2009 VA examination report and the 529 pages of missing VA medical documents printed in July 2009).

2.  Thereafter, obtain an addendum opinion from the January 2014 VA examiner (or, if unavailable, from medical professionals with appropriate expertise).  The Veteran's VBMS and Virtual VA files should be made available to the examiner for review in connection with the opinion.

If the January 2014 examiner is unavailable, or determines than an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.  

The examiner is requested to an opinion as to whether the Veteran's service-connected disabilities (migraine headaches; scar associated with cervical degenerative disc disease; comminuted fracture third metacarpal left hand; left hand muscle injury; perforated esophagus through and through with gastroesophageal reflux; depressive disorder NOS with anxiety disorder NOS associated with migraine headaches; cervical degenerative disc disease; gunshots scars and tracheotomy scars neck; left vocal cord paralysis due to tracheal injury; and fracture of the mandible) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If the January 2014 examiner is unavailable, or determines than an opinion cannot be provided without an examination, the RO should schedule the Veteran for an appropriate VA medical examination.  After reviewing the electronic records, and interviewing and examining the Veteran, the examiner should offer an opinion on the effect of the Veteran's service-connected disabilities, either singly or taken together, on the Veteran's ability to obtain and retain substantially gainful employment.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the TDIU claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

